Mr. Justice Dávila,
with whom Mr. Justice Hernández Matos, Mr. Justice Ramírez Bages, and Mr. Justice Torres Rigual join, concurring.
San Juan, Puerto Rico, October 20, 1972
In People v. Gómez Incera, 97 P.R.R. 243 (1969), we considered extensively the question concerning the fallibility of the identification. The difficulty of identifying a person who has been seen only for an instant is universally accepted.1 *920There we made reference to a study carried out where it was determined that in twenty-nine out of sixty-six cases, the accused was erroneously identified. See Wigmore, The Science of Judicial Proof, §§ 250-254 (1937 ed.); Williams & Hammelmann (Identification Parades) 1963 Crim. L. Rev. 479, 545; Borchard, Convicting the Innocent (1932); Crawford, Due Process in Extra-Judicial Identifications, 24 Wash. & Lee L. Rev. 107 (1967); 2 U.C.L.A. L. Rev. 552 (1954).
Precisely the little reliable that the identification of a person by a witness who sees him for the first time in moments charged with emotion and nervousness proves to be is what produces the recent case law of the Supreme Court of the United States, United States v. Wade, 388 U.S. 218 (1967); Gilbert v. California, 388 U.S. 263 (1967); Stovall *921v. Denno, 388 U.S. 293 (1967), whose objective is to guarantee that the identification of a suspect be carried out in such a manner as to guarantee its reliability.
The trilogy Wade, Gilbert, Stovall, in holding that an identification based on a suggestive confrontation constitutes a violation of the due process of law represents the most important contribution to the doctrine in the criminal procedure in the last decades.2 The cases of Mapp v. Ohio, 367 U.S. 643 (1961) and Miranda v. Arizona, 384 U.S. 436 (1966), although more known, do not go into the gist of the question involved in a criminal prosecution, the innocence or guilt of an accused. Wade, Gilbert, and Stovall protect the integrity itself of the judicial process. They establish a procedure to prevent the conviction of an innocent.
In People v. Gómez Incera, supra, upon facing this question for the first time at p. 247, we said:
“Having knowledge of the errors which may be committed in the identification of a person who has been observed for a limited period of time, under tension and nervous strain which necessarily affect the sense of perception, the courts should surround this phase of the process of investigation with the necessary safeguards to prevent the miscarriage of justice. The in-court identification, which may be conducted on the day of the trial, cannot be relied upon. The identification at the trial would be tainted with the flaws which characterized the one conducted during the investigatory stage. See People v. Caruso, supra [436 P.2d 336 (Cal. 1968)]; IV Wigmore, On Evidence, § 1130 (1940 ed.). The witnesses had already determined that the accused was liable. The identification at the trial is a mere formality. As it was stated in the article written by Williams and Hammelmann, supra, and which is cited in Wade, at p. 229: Tt is a matter of common experience that, once a witness has picked out the accused at the line-up, he is not likely to go back on his word later on, so that in practice the issue of identity may (in the absence of other relevant evidence) for all practical purposes be determined there and then, before the trial.’
*922“It is interesting to point nut that the Spanish Criminal Prosecution Law provided in its § 369 that ‘The identification shall take place by placing before the person who is to make it the person to be identified, producing said person in union with other similar external circumstances. In the presence of all of them or from a point where he cannot be seen, as the judge may consider more advisable, the person to make the identification shall state if the person to whom he may have referred in his declarations is in the group, and in an affirmative case he shall designate him in a clear and specific manner. In the record made all the circumstances of the act shall be stated, as well as the names of all who may have composed the group.’ ”
Notwithstanding what was said in Gómez Incera, the police in the present case did not follow the pattern recommended there. On the contrary, it pointed at the suspect telling the witness “you know this one.” It is necessary to point out that this occurred despite the fact that the suspect was in a group which was under the police custody. And instead of presenting the latter to him together with the others of the group, he situated the accused in front of the police vehicle in order for the witness to identify him, making thus the suggestion more obvious. It would have been easy to adjust to the norms suggested in Gómez Incera to guarantee a reliable identification.
In no manner whatsoever is the Gómez Incera case an authority to sustain the thesis that in every occasion the lineup may be cast aside, and apply the rule of “entirety of the circumstances” employed there to sustain that the identification was reliable.
Gómez Incera is indeed an authority to sustain that, if as a result of circumstances beyond the police control it becomes imperative to disregard the presentation of the suspect in a lineup in order to be able to carry out the investigation, the identification thus made may be reliable if from the entirety of the surrounding circumstances it appears that the *923accused’s rights have not been violated. But it must always be kept in mind, as the Court of Appeals of New York stated in People v. Ballott, 233 N.E.2d 103-106 (1969), that “ ‘Absent . . . circumstances necessitating resort to such a procedure, the practice of having a witness secretly view, for identification purposes, only the very suspect whom the police have taken into custody for the crime can be “so unnecessarily suggestive and conducive to irreparable mistaken identification” as to amount to a denial of due process of law.’ ” See also, Pretrial Identification, 55 Minn. Law Rev. 779-790-791 et seq. (1971); Sobel, Criminal Identification, 38 Brooklyn L. Rev. 261-264-275 (1971). In this last article it is said at p. 264: “There is no doubt, however, that a fairly conducted lineup remains the best available means of accurate pretrial identifications. Any procedure of lesser exactitude conducted when an opportunity for a lineup is available, such as a ‘showup’ or ‘photo identification,’ should be justified by circumstances making lineup procedures impracticable.” Criteria has been expressed in the sense that all identification not made in the lineup violates the due process of law. Wright v. United States, 404 F.2d 1256, 1262 (D.C. Cir. 1968) (Bazelon, C. J. dissenting). See besides, Due Process Considerations in Police Showup Practices, 44 N.Y.U. L. Rev. 377 (1969).
The foregoing would be sufficient to dispose of the present case and decree the inadmissibility of the identification since, as the Supreme Court of the United States stated in Gilbert v. California, supra, p. 273: “Only a per se exclusionary rule as to such testimony can be an effective sanction to assure that law enforcement authorities will respect the accused’s constitutional right....”
But, to the effects of considering the position of the dissidence, that the extraordinary circumstances that justify setting aside the ruling in Gómez Incera (to show the suspect *924in a lineup), are present here, still it becomes imperative to reverse the judgment.
In the case at bar when the defense alleged before the trial court that the accused’s identification process did not comply with the rules suggested in Gómez Incera, the court, upon dismissing the contention, stated:
“We understand that the question posed by the Defense does not lie for which reason the same is dismissed inasmuch as it is a question for the jury to decide whether that identification under that circumstance satisfies them in the sense that that was the person who committed the facts charged in the informations filed by the Prosecuting Attorney in these cases.” (Tr. Ev. pp. 180-181.)
It appears from the transcript of evidence that before the jury retired to deliberate the defense requested the court to instruct the jury as to that particular and the court refused.3
*925For the jury to make a conscious determination as to the credibility of the evidence introduced concerning appellant’s identification, the judge should have instructed it adequately as to this particular. It was proper to charge it that it was incumbent upon the jury to determine if defendant’s identification had been established beyond reasonable doubt; that what is advisable is to present the suspect together with *926other persons so that the witness may proceed to identify him, that in the present case it was not thus made, but that if the jury understood that because of the fact that the witness had testified that- he had seen him in the afternoon, the lineup confrontation was unnecessary, it was incumbent upon them to determine if the identification was reliable. Without these instructions, what has been set forth in the dissenting opinion to the effect that “the gestures, the voice inflections, the hesitations, as well as the security or certainty shown by the witnesses before the jury should have great weight for the members of this Court, and that is why it is not difficult to disregard it and substitute their criterion by ours” has no ground in the record.4
It seems to me that the conclusion that the jury could not have made a conscious determination concerning the credibility of the evidence regarding appellant’s identification is inescapable.
—0—

 Judge McGowan of the Court of Appeals for the District of Columbia expresses it with clear and precise language: “We know from personal *920experience . . . liow easy it is to give a description of someone we have seen briefly, and how hard it is to recognize that person on a second meeting. These difficulties tend only to be compounded by the emotional stress inevitably incident to crime.” McGowan, Constitutional Interpretation & Criminal Identification, 12 Wm. & Mary L. Rev. 235-239 (1970).
The foregoing contrasts with the affirmation which is made in the dissenting opinion to the effect that “[i]t is well known, that an instant is all that is required to recognize a person already known [‘who has been seen before,’ would be more precise].” Compare it besides with what has been stated by the Judge of the Supreme Court of New York, Sobel, Criminal Identification, 38 Brooklyn L. Rev. 261 (1971) : “Many judges have concluded that at best most eye-witnesses can retain the memory of the obvious two eyes, one nose and one mouth. There is always cause for concern when guilt or innocence turns solely on identification testimony without anything further to connect the defendant with the crime” and with what Jerome & Barbara Frank set forth in their work Not Guilty at p. 61 (1957): “ ‘An analysis of the testimony of 20,000 persons who were asked to describe the physical characteristics of the man they saw commit a crime,’ wrote an experienced lawyer not long since, ‘revealed that, on average, they overestimated the height by 5 inches, the age by 8 years, and gave the wrong hair color in 82% of the cases.’ So it is that in hundreds of cases honest witnesses, with complete assurance, have identified the wrong men, but fortunately for most defendants each of them was able to offer irrefutable evidence that he was in some other place at the time of the crime’s commission,” and with what has been stated by Borchard in Convicting the Innocent at p. 367: “. . . that the emotional balance of the victim or eyewitness is so disturbed by his extraordinary experience that his powers of perception become distorted and his identification is frequently most untrustworthy.”


 In Kirby v. Illinois, 405 U.S. 951 (1972), this doctrine is ratified.


 We copy the complete incident:
“Mr. Torres González:
Then, Your Honor, we understand that in this particular ease despite the decision of the Honorable Court in the sense that it admitted that there was an adequate identification or that it was sufficient at law in view of the question of time, the jury is not properly oriented in the sense of what the minimum of identification should be pursuant to law in accordance with the case of The People of Puerto Rico v. Superior Court and the case of Gómez Incera. We understand that....
Judge:
Why didn’t the colleague present that instruction when we invited him to do so?
Mr. Torres González:
I assure you that it was an omission on my part not to have requested it when you gave the special instructions and I got up and told the court that I did not have any special ones believing that the court would charge them upon establishing the reasonable doubt and would make it a general one, but upon seeing that it did not include it in the instructions as to reasonable doubt I have no other recourse but to ask the court to give those instructions as to the identification when it is not guaranteed by assistance of counsel. We request the Honorable Court to tell the jury that that identification is alien to counsel representation and that the rules established by the Supreme Court or the law in Puerto Rico concerning an adequate identification are not followed, that they should take into *925consideration whether all that was done or not, whether despite the fact that the steps which should have been taken were not taken, the identification is adequately established.
Judge:
That is a matter of law that the court decided. As a matter of fact the jury is going to pass on the evidence and is going to determine if it was the defendant who fired the shots or whether they have any reasonable or grounded doubt, that is the question of facts which the jury must decide.
MR. Torres González:
How is the jury going to understand the fact that the prosecuting attorney is bound to show the guilt beyond reasonable doubt if it does not know, how is it going to decide the amount of evidence which the prosecuting attorney is required to show insofar as identification is concerned. I ask the court to charge the jury that the prosecuting attorney has to show the defendant’s guilt beyond reasonable doubt, that the prosecuting attorney has the obligation to show within the evidence a minimum of identification that should go not merely to a mere conjecture or suspicion of what the evidence may determine. Please note that a case could conclude if instead of deciding to set aside this question Your Honor grants it, there would be no case and most probable that if I request it, the court already decided that question of law and I understand that the court decided it taking into consideration that he had seen him twice. If the jury finds proved that he did not see him for the first time that part of his testimony is set aside and there remains only the witness’ testimony .... If it would do that how is it going to determine whether or not that complies with the minimum of evidence that the prosecuting attorney is compelled to produce. That is why I request the court, in the manner which the court deems convenient, to call the jury and give those instructions to it. Judge:
Anything else?
Mr. Torres González:
That is all.
Judge:
The defense’s request is denied.”


 That an instruction as to these particulars is necessary for the jury to be able to make a conscious adjudication is shown by the fact that specific instructions as to this matter have already been suggested. See Kestell, Lineups Identification, 5 University of San Francisco L. Rev. 85-103 (1970).